DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,322,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows: a substrate; a circuit element layer on a first surface of the substrate and including a plurality of conductive layers; a light emitting element layer on the circuit element layer and including light emitting elements and a pixel definition layer partitioning light emitting areas; and a light sensor layer on a second surface of the substrate and including light sensors, wherein the pixel definition layer includes a light shielding material, and covers portions of first electrodes of the light emitting elements, and wherein the pixel definition layer includes contact holes exposing the first electrodes, and first opening portions exposing a portion of the circuit element layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashima et al. (Hereinafter “Kurashima”) US Patent Application Publication No. 20040135952 in view of He et al. (Hereinafter "He")  US Patent Application Publication No. 20190266376.

Referring to claim 1, Kurashima teaches the invention substantially as claimed [ab], comprising: 
a substrate [10, 20 of fig. 4; 0108-0110]; 
a circuit element layer on a first surface of the substrate and including a plurality of conductive layers [circuit of various elements and wiring lines that are provided in a plurality of pixels having a matrix shape that constitutes image display regions in an electro-optical device, 0007; 0101; 0113; 101 of fig. 19]; 
a light emitting element layer on the circuit element layer [light emitted in the layer 50 of fig. 8, 0159] and including light emitting elements and a light shielding layer [light shield film, 0049; 11a of fig. 4; 0110-0114; 400 of fig. 5]; 
wherein the light shielding layer includes contact holes exposing first electrodes of the light emitting elements [0017-0022], and first opening portions exposing a portion of the circuit element layer opening portions opening portion are formed in the dielectric film 75 of fig. 4, 0123; 0128] and 
the circuit element layer includes second opening portions formed in the plurality of conductive layers [semiconductor layer 1a of the TFT 30 covered from the sides in plan view of fig. 2 detecting a fingerprint by optical sensing conductive polysilicon film, 0015-0117] and includes a light transmission hole of which at least a portion overlaps the first opening portions [light passing through the hollow of the contact hole, 0011; 0037; 0042].
However, Kurashima does not explicitly teach light sensor layer on a second surface of the substrate and including light sensors although it also teach sensing in each pixel by causing light with different gray scale levels [0004]. He teaches sensing of fingerprints by using an under-screen optical sensor module for improved optical fingerprint sensing [180 of fig. 1; 0011-0014; 0084-0086], and light sensor layer on a second surface of the substrate and including light sensors [sensor array of optical detectors to detect light, 0010-0019; 0085-0087].
It would have been obvious to ordinary skill in the art to add the features of He to the system of Kurashima as an essential means to provide detecting a fingerprint by optical sensing system. 

Referring to claim 17, all limitations of this claim have been addressed in the analysis of claim 1 above, and this claim is rejected on that basis.

Referring to claim 2, Kurashima and He teach the invention substantially as claimed, wherein the light emitting element layer comprises: the first electrodes on the circuit element layer, wherein the first electrodes are exposed by the contact holes to form light emitting areas; a plurality of light emitting layers on the exposed first electrodes; and a plurality of second electrodes on the light shielding layer to cover the light emitting layers, and wherein each of the first opening portions is formed adjacent to at least a portion of the light emitting areas [Kurashima, 0019; 0042; 0110; 0117] and the light transmission hole includes the second opening portions formed to overlap each other in at least two of the semiconductor layer, the first conductive layer, the second conductive layer, and the third conductive layer [Kurashima, 0120]. 

Referring to claim 16, Kurashima and He teach the invention substantially as claimed, wherein the first opening portions and the light transmission hole guide light incident from an outside to the light sensors [He, 0246; 0284]. 

Allowable Subject Matter
Claims 3-15 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claims 3 and 19, the limitations of  the light emitting element layer comprises: the first electrodes on the circuit element layer, wherein the first electrodes are exposed by the contact holes to form the light emitting areas; a plurality of light emitting layers on the exposed first electrodes; and a plurality of second electrodes on the pixel definition layer to cover the light emitting layers, and wherein each of the first opening portions is formed adjacent to at least a portion of the light emitting areas, taken together with other limitations of claims 1-2, or 17 are not disclosed in the prior art of record.

Referring to claim 18, the limitations of the circuit element layer includes second opening portions formed in the plurality of conductive layers and includes a light transmission hole of which at least a portion overlaps the first opening portions, taken together with other limitations of claim 17, are not disclosed in the prior art of record. 

Claims 4-15 and 20-22 further limiting to claims 1 or 19, are also objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691